The opinion of the court was delivered by
Wheeler, J.
The parties were not fonnd to be partners by the county court,, nor do the facts found and stated show them to have been such as between themselves The arrangement shown was for performance of labor by the plaintiff for the defendant upon the church, and for ascertaining how much the plaintiff was to have for the labor. The adjustment of items by the court was necessary only for the purpose of arriving at the amount of the compensation, and could properly be done in the action of assumpsit. The agreement seems to have been that the parties were to work against each other day by day, and this would imply that if one worked when the other did not, the one .that worked should be allowed for it. The plaintiff having so worked, was entitled to have that work reckoned in 'determining how much there would be to go to him according to the agreement. Ño question seems to have been made about other items of allowance.
Judgment affirmed.